Citation Nr: 0703691	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  94-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
injuries to the back, pelvis and left lower extremity. 
 
2.  Entitlement to service connection for residuals of right 
shoulder injury. 
 
3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from March 12, 1994 
to March 23, 1999. 
 
4.  Entitlement to a rating in excess of 50 percent for PTSD 
from March 24, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 until May 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 1994 
rating decision of the VA Regional office in Newark, New 
Jersey that declined to reopen the claim of service 
connection for residuals of injuries to the back, pelvis and 
left lower extremity, and denied service connection for a 
right shoulder disorder.  That rating determination also 
granted service connection for PTSD, rated 30 percent 
disabling from May 12, 1994.  By rating action dated in July 
1999, the 30 percent disability evaluation was increased to 
50 percent, effective from March 24, 1999.  

[The Board points out in this instance that the Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection.]

The veteran was afforded personal hearings at the RO in 
February 1995 and September 2002.  The transcripts are of 
record.

This case was remanded by a decision of the Board dated in 
February 2004.

The record reflects that in correspondence dated in September 
2006, the issue of entitlement to waiver of recovery of an 
overpayment of pension in the amount of $9518 that was also 
on appeal was affirmatively withdrawn from appellate 
consideration.

Following review of the record, the issues on appeal will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The record discloses that in a statement dated in April 2004, 
the veteran indicated that he received all of his treatment 
at the East Orange and Lyons VA [New Jersey] facilities.  
Subsequent to such, some VA clinical documentation was 
received from the East Orange VA which only contained a 
listing of appointments the veteran had had in various 
clinics dating back to 1994, some laboratory results, as well 
as a summary of current medications.  Review of the claims 
folder shows that the last actual VA treatment records for 
the appellant date only through December 1994.  Therefore, as 
of this writing, it has been more than 12 years since the 
veteran's VA clinic notes have been made a part of the 
record.  Such records may pertain to all of the issues on 
appeal must be obtained.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are constructively part of the record before the 
Secretary and Board, even where they are not actually before 
the adjudicating body.  The claims folder thus clearly 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, all VA outpatient treatment 
records dating from January 1995 should be retrieved from the 
East Orange and Lyons VA facilities and associated with the 
claims folder.

The veteran testified on personal hearing in September 2002 
that he was also receiving treatment from a Dr. Shawna, as 
well as counseling from Rahway Community Outreach.  
Therefore, the appellant should also be requested to provide 
authorization for release of any outstanding private medical 
records.

The Board observes that in the Informal Hearing Presentation 
dated in January 2007, the veteran's accredited 
representative points out that when he was most recently 
afforded a VA compensation examination for PTSD in July 2006, 
it was performed without review of the claims folder.  The 
Board agrees with the representative's assessment that for 
this reason, the examination may be considered inadequate for 
rating purposes.  Therefore, the veteran should be scheduled 
for a new psychiatric examination to address this deficiency.  

The Court has held that the fulfillment of the VA's statutory 
duty to assist the veteran includes providing VA examination 
when warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient records dating 
from January 1995 should be requested 
from the East Orange and Lyons VA 
facilities and associated with the 
claims folder.

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
all disorders claimed on appeal, 
including Dr. Shawna and Rahway 
Community Outreach.  He should be 
requested to complete and return the 
appropriate release forms so that VA 
can obtain any identified evidence, if 
not already of record. 

3. Following a reasonable period of 
time for receipt of additional records, 
the veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of PTSD.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  An explanation of the 
significance of the assigned numerical 
score relative to the appellant's 
ability to work should be provided.  
The examiner should be asked to address 
the specific criteria of Diagnostic 
Code 9411 and identify those criteria 
met by the veteran, to include whether 
the appellant has deficiencies in each 
of the following areas: work, school, 
family relations, judgment, thinking, 
and mood.  

A complete rationale for all opinions 
should be provided.  

4.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of symptoms pertinent to 
the rating criteria, or is otherwise 
deficient, the report must be returned 
to the examiner for corrective action. 
See 38 C.F.R. § 4.2 (2006); Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal, to include consideration of 
Fenderson with respect to the claim for 
a higher rating.  If any of the 
benefits is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



